On ti-ie Merits.
The issues are issues of fact almost exclusively. The mortgage for fifteen hundred dollars (one of the mortgages attacked by plaintiff), was executed by the mortgagor in favor of his son, Louis E. Barthe, and the mortgage for three thousand five hundred dollars was executed by the same mortgagor on the same property in favor of his daughter. At the *784time oí the confection of these mortgages, priority was given to the mortgage for fifteen.hundred, dollars. The son of the mortgagor, Louis P. Parthe, testified that his father was indebted to him in a large amount and that he, the son, was indebted tq his sister; that he arranged it so as to pay his sister with his father’s note secured, by mortgage for thp thirty-five hundred dollars, before mentioned, and that he received the fifteen hundred dollar note in part payment of his father’s indebtedness. lie, however, although indebted to his sister, retained priority for the note of fiftoeit hundred dollars which he transferred, in the course of his own transaction, to a third person. The reason for giving this preference to tips note is not, under the circumstances, clearly and satisfactorily given by the testimony.
The brother, although he asserts that his sister was his creditor, has not established how it was that she became his creditor. To Che following' question: “Do you know where your sister got lior money she loaned to you?” he answered: “I gave her five dollars a week and now two dollars.” So that, according to this, the consideration, as relates to the sister, of the mortgage indebtedness to the brother secured on the father’s property was the money, the few dollars, given each week by the brother to the sister. At another time during the trial something was said about moneys earned many years ago by the sister, but this is equally as unsustained and unexplained as the other items of revenue which defendants assert constitute part of the consideration of the mortgage. We will not dwell on each of the items of asserted indebtedness of the father to his children growing’ out of asserted loans made by them to him. We have seen that the sister claims to have saved from her scant revenue a comparatively large amount. The testimony does not sustain the claim' to a sufficient extent as to enable us to pronounce judgment in her favor. Iler mortgage alone is bpfore us for review. The mortgage in favor of her brother, Louis P. Parthe, is held by an innocent third person and for that reason is not before us for review and decision. It was decided in the District Court that this mortgage indebtedness was in the hands 'of a third person by transfer of the mortgage and held in good faith, and that, in consequence, it became a valid claim. No complaint is made here against that portion of the decree of that court. It may he that the loans claimed were made by the sister as a consideration for the second mortgage, i. e., that for thirty-five hundred dollars, but if they were it is entirely exceptional and extraordinary. With the-testimony before us, the mortgage cannot *785stand the test of scrutiny. The age of the young lady, the character of her employment for which she received sums very little in amount, and the donations made to her render her claim too uncertain for judicial sanction. The reality of the loans and the mortgages is not rendered probable by experience or reason.
. Simulation is not susceptible of actual demonstration. The conflicting- evidence raised a presumption which the other testimony did not sufficiently explain and rebut. We have seen that defendants contend that the asserted indebtedness claimed by them and made the consideration of the mortgage in question is of a date anterior to the date of plaintiff’s claim and prior, to the date of the mortgage attacked. Defendants contend that as their claims are of a date prior in time to that of plaintiff, that he, plaintiff, cannot, for that reason, have their mortgage decreed void. This matter of prior date of defendants’ claim is not conclusively established by the evidence. The pleadings of plaintiff put at issue the validity of the mortgage and the validity of the consideration and by his averments and pleadings hé seeks to have both decreed unreal. These attacks relate back to the date of the asserted consideration. We are inclined to the opinion that plaintiff’s claim is of a prior date to that of defendants.
Moreover, a creditor can sustain a suit to annul a contract made before his debt accrued, if it appears that at the time of making the contract, the debtor sought to prejudice the rights of the future creditor. Fraus omnia corrumpU. A creditor, though not a creditor at the date of the simulated contract, may yet show its simulation. Mossop vs. Creditors, 41 Ann. 296.
Defendants also contend that there was nothing unusual or suspicious in connection with the execution of the second mortgage of date 21st February, 1899. (These mortgages embraced in a completely new form, mortgages that had been executed between the same parties in 1896.)'
To support the contention, they aver that the execution of the mortgage attacked by plaintiff was not conceived by any one of the parties defendant or appellant; that the new act came about entirely from the suggestion of the notary of Louis P. Barthe when he came to him to see if he could negotiate the fifteen hundred dollar note of March 10th, 1896. There is no question of the good or bad faith of the notary. He only did that which any well posted notary would Ijave done. He doubtless only suggested that, in order to enable him to succeed in negotiating past due paper (dating from 1896), it should he exchanged *786for new and unmaturéd paper. He, as we understand, had naught to do with the consideration of the paper. There is nothing in this which can possibly render it evident that the mortgage had consideration.
We agree with the district judge that the consideration of the mortgage claim is not at all evident, It only remains for us to affirm the judgment.
For reasons assigned, the judgment appealed from is affirmed.
Rehearing refused.